Title: To Thomas Jefferson from Besse, 5 August 1808
From: Besse
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     A Paris ce 5 aout 1808
                  
                  La perte inapréciable de M. francklin, que je peleurerai Jusqu’à la fin de mes jours, m’engage à vous écrire pour vous dire que les connoissances qu’il avoit acquises par goût dans l’art de l’imprimerie m’avoit rapproché de lui, et depuis Long-temps je Serois à Philadelphie si je ne l’avois pas perdu devant.
                  M. francklin qui ne voyoit qu’en grand les objets, a Cru ne devoir porter ses vues sur l’imprimerie que parce que c’est à elle seule à qui tous les hommes doivent toutes leurs Connaissances.
                  Il avoit en conséquence imaginé quelques caractères triangulaires pour former quelques dessins et qui ne se bornoient qu’à cela.
                  Comme amateur et exerçant alternativement les trois parties de l’imprimerie; la gravure du poinçon la fonte des caractères et la composition des Caractères mobiles d’imprimerie, Je lui écrivis.
                  Ayant appris que M. francklin avoit imaginé des Caractères nouveaux. Je lui détaillai dans un mémoire toutes mes connaissances pour porter le travail de l’imprimerie, en fait de la composition, à son plus haut degré de perfection et quelques jours après Je fus le voir.
                  Après que Je me fus annoncé l’auteur du mémoire en question, il me dit qu’il avoit lu et relu plusieurs fois mon mémoire avec le plus grand intérêt; mais qu’en fait de nouveautés, on ne pouvoit asseoir son jugement qu’à la preuve phisiquement démontrée.
                  Vous avez me dit-il le preuve de tout ce que vous avancés.
                  Mes moyens son bornés, lui, dis-je, que me demandez-vous? Bien peu de chose, et si vous le faites Je croirai à tout ce que vous avancés.
                  Apportez-moi, me dit-il, un filet d’imprimerie intercallé parmi les caracteres de votre invention qui représente le rond ou l’ovale; et d’après ce Je serai convaincu.
                  Demain matin, sans plus tardé, à la même heure, Je vous apporterai, à Passy, où il Logeoit, ce que vous me demandés.
                  Et effectivement, le Lendemain matin, à la même heure, je lui apporterai dans une page in-quarto, le rond, l’ovale, avec le pentagonne regulier dans un sens et irrégulier dans l’autre; je lui fis même voir que les figures géométriques par nombre pair, se trouvoient dans leurs perfections, et pour les appercevoir il n’y avoit qu’à retourner les Caractères, ce qu’il trouva charmant.
                  Je lui fis présent de cette page, in-quarto, dont les Caractères sont en Cuivre d’une forme ronde et c’est là la preuve que je ne vous en impose pas, si cette page existe encore dans son entier.
                  Si M. francklin existoit encore je suis sûr qu’il me reveroit avec plaisir puisqu’il m’avoit recommandé de ne pas le perdre de vue et qu’à son retour à la nouvelle-angleterre, il m’emmeneroit dans sa patrie.
                  Il ne tient qu’a vous, Monsieur, d’exécuter le plans de M. francklin et me retirer de ma patrie où Je n’ai éprouvé que des injustices atroces: d’un côté les gens de Lois organisés me dépouillent de tout ce que je possedois depuis peu, en me volant une maison; de l’autre on me prive d’une succession de 60,000 ₶ par un jugement, dans lequel on me fait passer pour batard et on envoie en possession une ligne collatérale inconnue, pour grapiller la Succession et le tout par l’intrigue des gens de Lois.
                  Je vous préviens, Monsieur, si vous adérez à ma demande, qu’après tous mes malheurs, Je vis au jour le jour du fruit de mon travail et c’est où m’a réduit deux procès qui duré 10 années. 
                  En attendant, Monsieur, je suis avec la plus haute Considération respectueuse, votre affectionné Serviteur
                  
                     Besse 
                     
                     chez M gratiot, Imprimeur, rue
                     St. Jacques presque en face de
                     la rue du foin St. Jacques.
                  
               